          Case 1:19-cv-00040-CW Document 8 Filed 07/18/19 Page 1 of 3




KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov

Attorneys for Davis School District and Dave Roberts


                    IN THE UNITED STATES DISTRICT COURT

        IN AND FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 BRENDA MAYES, as mother and                         DAVIS SCHOOL DISTRICTS’
 guardian of Child Doe,                              RESPONSE TO PLAINTIFF’S
                                                    PETITION FOR APPROVAL OF
                               Plaintiff,                  SETTLEMENT

 v.
                                                           Case No. 1:19-cv-00040
 DAVIS SCHOOL DISTRICT; DAVE
 ROBERTS; JOHN NAISBITT, District                           Judge Clark Waddoups
 Transportation Director; and JOHN and
 JANE DOES 1-10, in their official and
 individual capacities,

                               Defendants.


       Defendants Davis School District and Dave Roberts (“the Davis School District

Defendants”), by and through counsel, Kyle J. Kaiser, Assistant Utah Attorney General, provide

the following response to Plaintiff’s Petition for Approval of a Minor’s Settlement (Doc. 7).
           Case 1:19-cv-00040-CW Document 8 Filed 07/18/19 Page 2 of 3



       The Davis School District Defendants have agreed, in principle, to settle this matter on

behalf of all Defendants, by paying to Plaintiffs the amount of $62,500, including all costs and

fees incurred by Plaintiff. The Davis School District Defendants agreed to this amount knowing

that counsel for Plaintiff was asserting entitlement to over $40,000 in attorney fees for

investigation, research, drafting the complaint, publicity related to the filing of the complaint,

and time spent in settlement negotiations. The Davis School District Defendants and Plaintiffs

have no agreement as to the allocation of the funds between Plaintiff and Plaintiff’s counsel, and

the Davis School District Defendants never agreed that Counsel for Plaintiff’s attorney fee

request was reasonable. Furthermore, there was never any discussion about, much less agreement

to, the specific terms of any distribution of settlement funds to D.M. Counsel for Plaintiffs also

did not provide a copy of the Petition (Doc. 7) to Counsel for the Davis School District

Defendants before it was filed.


       Accordingly, the Davis School District Defendants agree with Petitioner and request that

the Court approve the amount of the settlement, appoint Ms. Mayes conservator, and grant her

permission to endorse the settlement check and execute the general release, as requested in

paragraphs numbered 1-4 of the WHEREFORE section of the Petition (Doc. 7 at 4). The Davis

School District Defendants take no position on the requested allocation of settlement funds

between Plaintiff and Plaintiff’s Counsel and take no position on the requested distributions

made in paragraphs numbered 8 through 10 in the WHEREFORE section of the Petition (Doc. 7,

at 4–5).
  Case 1:19-cv-00040-CW Document 8 Filed 07/18/19 Page 3 of 3



DATED: July 18, 2019

                            OFFICE OF THE UTAH ATTORNEY GENERAL


                            /s/ Kyle J. Kaiser
                            Kyle J. Kaiser
                            Assistant Utah Attorney General
                            Attorney for Davis School District Defendants
